Citation Nr: 0524280	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  98-15 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from November 1950 to 
November 1952.  He died on July [redacted], 1997.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board notes that in a May 1998 statement, the appellant 
indicated her belief that she was entitled to accrued 
benefits.  This issue has not been developed.  It is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.  

2.  The veteran died in July 1997 due to congestive heart 
failure as a consequence of chronic obstructive pulmonary 
disease (COPD) and pneumonia.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  Neither congestive heart failure nor COPD is shown to 
have been present in service or until many years thereafter; 
neither is shown to have been etiologically related to any 
event in service or to have been caused or aggravated by 
service-connected disability.  

5.  The evidence does not demonstrate that the veteran 
developed nicotine dependence during his period of service, 
or that there is a link between his death and smoking during 
service.

6.  A service-connected disability is not shown to have 
contributed materially in producing or accelerating the 
veteran's demise.  


CONCLUSION OF LAW

1.  Neither congestive heart failure nor chronic obstructive 
pulmonary disease was incurred or aggravated by active 
service, and neither was secondary to tobacco use in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2004).

2.  A service-connected disability is not shown to have 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the appellant's claim was received in 
August 1997, well before the enactment of the VCAA.

A Statement of the Case, issued in August 1998, provided 
notice to the appellant of the evidence necessary to support 
her claim of entitlement to service connection for the cause 
of the veteran's death.  Supplemental statements of the case 
dated in January 2004 and May 2004 also provided notice to 
the appellant of the evidence of record regarding her claims 
and why this evidence was insufficient to award the benefit 
sought.

Moreover, letters dated in May 1999, April 2003 and November 
2003 also instructed appellant regarding the evidence 
necessary to substantiate her claim and requested that she 
identify evidence supportive of the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained and associated with the record.  Neither the 
appellant nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

Review of the veteran's service medical records indicates 
that he complained of colds on various occasions.  An upper 
respiratory infection was noted in December 1950.  
Pneumonitis with pleurisy was indicated in October 1951.  The 
veteran's lungs and chest were noted to be normal on 
separation examination in November 1952.

A marriage certificate shows that the veteran married the 
appellant in August 1968.

A discharge summary from Columbia Memorial Hospital indicates 
that the veteran was admitted in April 1972 for chest 
congestion and coughing.  The diagnosis was viral pneumonia 
and acute bronchitis.  He was again hospitalized in May 1972, 
with complaints that included respiratory distress.  No 
diagnosis pertaining to his pulmonary health was made during 
that hospitalization.

Upon VA examination in September 1974, emphysematous changes 
were identified, with no evidence of any recent parenchymal 
disease.  COPD and chronic bronchitis were diagnosed.  

Subsequent VA treatment notes show diagnoses of severe COPD.  
The veteran was hospitalized in June 1991.  He was noted to 
have severe emphysema which required the use of oxygen at 
home.  The discharge summary indicates that the veteran 
smoked two packs per day for 35 years, and that he had quit 
smoking 12 years previously due to his emphysema.  Pertinent 
diagnoses were COPD and left lower lobe pneumonia.  A 
September 1991 treatment record indicates frequent visits 
with severe shortness of breath.

The veteran was hospitalized at a VA facility in April 1997 
for an exacerbation of his COPD.  Pneumonia and respiratory 
acidosis are also noted on the discharge summary.  The 
veteran was intubated and transferred to the medical 
intensive care unit, but no underlying cause could be found 
for his COPD exacerbation.  He was intubated several times 
during his hospital stay, and in July 1997 was diagnosed with 
pneumonia.  He began to show some improvement in his 
respiratory status, but then declined.  He was found with 
flat line on ECG, and without pulse or respirations, on July 
[redacted], 1997.  He was pronounced dead.  

Upon completion of an autopsy, the pathologist stated that 
the autopsy confirmed severe chronic lung disease with severe 
scarring and emphysema of both lungs.  He noted that there 
was terminal acute pneumonia involving the left lung, and the 
heart was markedly enlarged to almost double that of a normal 
heart.  He indicated that much of the heart damage was 
secondary to the severe lung disease.  He concluded that the 
immediate cause of death was multiple organ failure secondary 
to pneumonia and heart and respiratory failure.

The death certificate indicates that the primary cause of 
death was congestive heart failure, as a consequence of COPD 
and pneumonia.

The appellant submitted her claim in August 1997.  Her 
representative argued that the veteran should have been 
service connected for chronic bronchitis, which had led to 
his COPD, which led to his death.  

In a May 1998 statement, the appellant indicated that the 
veteran smoked about one pack of cigarettes per day while he 
was in the Army.  She argued that the veteran should have 
been service connected for nicotine dependence, dizzy spells, 
pneumonia and cardiorespiratory conditions which caused his 
death.

In a June 1999 statement, the appellant stated that she did 
not know when her husband started smoking, but that she did 
know that he smoked very heavily in the military.  She stated 
that he continued to smoke heavily until approximately 1978.  
She indicated that, based on his reported history, he smoked 
one to two packs per day.  She noted that he quit smoking in 
1978 due to health reasons.  

In an April 2003 letter to the appellant, the RO notified her 
of the information and evidence necessary to support her 
claim.  Specifically, the RO noted that evidence was 
necessary to show that the veteran had incurred a dependence 
on nicotine during his active service.  She was also 
instructed that a medical opinion that nicotine dependence 
incurred in service had caused the veteran's COPD.  The 
appellant responded that she had no further evidence to 
submit.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The appellant contends that the veteran's death was caused by 
cigarette smoking and that nicotine dependence started in 
service.  Her initial claim was filed prior to the June 1998 
change in law which bars claims for compensation or DIC based 
on use of tobacco products.  See 38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2004).

Under the old law applicable to this case, direct service 
connection may be established for disability shown to result 
from tobacco use during active service. Moreover, if it is 
shown that the veteran developed nicotine dependence in 
service, and that the nicotine dependence led to a later 
disability, the later disability may be service connected on 
a secondary basis.  To establish direct service connection, 
there must be medical evidence of a current disability, 
medical or lay evidence of tobacco use in service, and 
medical evidence of a relationship between the current 
disability and tobacco use during active service, as 
distinguished from post-service tobacco use.  For claims 
alleging secondary service connection for a current disease 
on the basis of nicotine dependence acquired in service, 
there must be medical evidence of a current disability, 
medical evidence that nicotine dependence arose in service, 
and medical evidence of a relationship between the current 
disability and the nicotine dependence.  VAOGCPREC 2-93 (Jan. 
13, 1993), 58 Fed. Reg. 42,756 (1993); VAOPGCPREC 19-97 (May 
13, 1997) 62 Fed. Reg. 37,954 (1997); see also Davis v. West, 
13 Vet. App. 178 (1999).

Medical evidence is required to show that the veteran 
incurred nicotine dependence in or due to service.  See 
VAOPGCPREC 19-97.  Nicotine dependence is considered a 
substance abuse disorder, and a medical diagnosis is required 
to confirm its existence.  Furthermore, onset of nicotine 
dependence is a medical question which the Board cannot 
resolve on its own, but must look to the medical evidence of 
record.  Parker v. Principi, 15 Vet. App. 407, 411 (2002).  
The record simply does not contain any evidence indicating a 
diagnosis of nicotine dependence, either during the veteran's 
service or thereafter.

Moreover, there is no medical evidence that the veteran's 
fatal congestive heart failure or COPD, which first developed 
years after service, is linked to his smoking during his two-
year period of active duty, as opposed to smoking for years 
before and after service.  In this regard the Board notes 
that, by his own report and that of his surviving spouse, the 
veteran smoked one to two packs per day for 35 years prior to 
1978 or 1979.  Therefore, he began smoking in approximately 
1943 or 1944, prior to his 1950 entrance onto active duty.  
No medical evidence has been submitted to show that, even 
though the veteran smoked in service, he developed a chemical 
dependency on nicotine during active duty.  The weight of the 
credible evidence fails to establish that the veteran's fatal 
congestive heart failure or COPD was caused by in-service 
tobacco use.  

With respect to whether service connection is warranted on a 
direct basis, the Board notes that the veteran was not in 
receipt of service-connected benefits for any disability at 
the time of his death.  The certificate of death indicates 
that the veteran died in July 1997 due to congestive heart 
failure as a consequence of COPD and pneumonia.  No other 
conditions are listed on the certificate of death.  The 
terminal hospital records make no reference to any 
relationship between any incident of the veteran's service, 
to include tobacco usage, and his death.  

The evidence of a relationship between the veteran's in-
service use of tobacco and his death is limited to assertions 
made by the appellant; however, as a layperson, she is not 
qualified to render an opinion concerning questions of 
medical causation.   See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


